Title: Edmund Bacon to Thomas Jefferson, 29 July 1818
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Dear Sir.
            July 29 1818.
          
          upon a close look at my ploughs I find the wood work of one requires to be made intirely new and I shall want it next week I want to set my ploughs agoing at any rate before I leave home I want to so a field of rye in August.
          I informed Mr Randolph that I had a demand on him for money considering it best to give him time if his money was not ready his answer strongly insinueates that it will be some little time before it will be convenient to pay me and of course will prolong the time of my seting out:   Mr Dawson has given me the money for the note by deducting 6 pr cent which gives me a little less money but it will make no differance taking 6 pr cent from
          
            
              327
              
              
              
            
            
              6
              
              
              
            
            
              19,62
              
              600 
              
            
            
              
              
              19.
              62
            
            
              
              $
              580 
              38
            
          
          
          
          
            I am yours &C
            E: Bacon
          
        